Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites structure already claimed in claim 1 recites a switch unit connected to a power storage unit. Claim 5 is dependent from claim 1 however does not present any further limitation to claim 1. Claim 5 should either further limit the claim or be cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20210167626) in view of Izawa et al. (US 20210242712).
With respect to claims 1, 5 Chiang teaches an backup control apparatus to be used in an power supply system including a power supply unit (10), a power storage unit (20), and a load (connected at 30), the backup control apparatus being configured to perform a backup operation of supplying electric power from the power storage unit (discharge from battery) to the load when an electric power path through which electric power from the power supply unit is supplied is in a low-voltage state (abnormal state, see paragraph 0022), the backup control apparatus comprising: a switch unit (12) disposed between (see Fig. 2) the power storage unit and the load; a control unit (40) that controls (see connections with switches Fig. 2) the switch unit; a low-voltage detection circuit (see Fig .2-3 see resistor divider networks) that detects the low-voltage state; and a latching circuit (see latch circuits Fig. 3) that is switched to a latched state in which the switch unit is kept in an on state (see paragraph 0031) when the low-voltage detection circuit detects the low-voltage state, wherein the control unit controls the switch unit (see arrows connecting to SW3) to be in the on state when the electric power path is in the low-voltage state. Chiang however does not teach the system is in-vehicle. Izawa teaches (abstract) a similar power system for suppling backup power to connected loads, wherein Izawa teaches the know use of a connecting such a system in-vehicle. It would have been obvious to one having ordinary skill in art at the time of the invention to apply the teachings of Chiang to an in-vehicle system as seen in Izawa for the benefit of insuring power is reliably supplied in a vehicle power network. 
With respect to claim 2 and 7 Chiang teaches wherein the control unit releases (see reset Fig. 3) the latched state and controls the switch unit to be in an off state when the electric power path is not in the low-voltage state.  

Allowable Subject Matter
Claims 3-4, 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Chiang teaches the low-voltage detection circuit however does not the in-vehicle backup control apparatus comprises a failure check circuit that provides the low voltage signal to the low-voltage detection circuit as a check signal, and the control unit causes the failure check circuit to perform an operation of providing the check signal to the low-voltage detection circuit, and performs failure check processing of determining whether or not the latching circuit is in the latched state.  At least this further limitation is not taught or rendered obvious by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836